Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The 35 U.S.C. 112 rejection of claim 8 is withdrawn based on the amendment received on 2/4/2021.
Applicant's arguments filed on 2/4/2021 with respect to the 35 U.S.C. 102 prior art rejection of claims 1-13, 16-18 and 20 have been fully considered but they are not persuasive.  Examiner’s response to each argument made by Applicant is provided below.
Applicant's main argument (page 10, section I of Applicant Remarks) against the applied prior art rejection to US Pat. Pub. No 2017/0091319 to Legrand et al. (hereinafter Legrand) is that Legrand does not teach the specific claim 1 limitation of “training, using at least the one or more feedback signals and one or more feature sets of the respective feature sets, a second machine learning model to predict, with respect to individual ones of at least a subset of the items of the item collection, a respective query result candidacy metric”.  In Applicant Remarks (page 11, first paragraph), Applicant initially points to Legrand’s paragraphs 115, 151-154 but then recites Legrands Abstract as showing Legrand not teaching the aforementioned claim limitation.
Examiner maintains paragraphs 115 and 151-154 in Legrand as cited on pages 6-8 of the Non-Final Office Action, as teaching the claimed training limitation of claim 1 that is under contention.  Legrand’s abstract is a general 
On page 11, Section A of Applicant Remarks, Applicant focuses his argument on the particular part of the training limitation of: “training, using at least the one or more feedback signals and one or more feature sets of the respective feature sets”.  Applicant points to teachings of relative and/or categorical feedback in Legrand as not teaching training using both feedback signals AND features sets as required by the claims.
Examiner does not agree.  First, Legrand teaches user providing feedback signals in fig. 4, item 416 in the form of physical selections made by user in user selection module, e.g., fig. 1, item 130.  As stated in the Non-Final Office Action (see pages 5-6), the claimed “feedback signals” are taught by Legrand in paragraphs 101 and 141 where the user selects, e.g., by clicking in a user interface, displayed results by the system that user finds relevant to his/her initial query in step 412 of fig. 4.  This is the “relevance feedback” which is later further defined in Legrand as either ‘relative’ or ‘categorical’ feedback.  In either case of whether relative or categorical feedback is utilized, relevance feedback is feedback signals provided physically by user via clicking/selecting particular displayed results.  Next, with regard to “feature sets”, as pointed out in the Non-Final Office Action (see pages 6-7), Legrand teaches “geometric constraints” being generated/derived from user relevance feedback, that are applied to the embedding space to further narrow/modify the prior candidate space to approach user’s desired target (fig. 4, items 418-420 and paragraph 115).  Thus, geometric (fig. 4, item 416 and paragraph 101,141) are physically distinct and different from geometric constraints, which are computer functions and/or logic operations specifying distances or similarities between embedded objects (paragraphs 104-131).
Further with regard to training a second machine learning model using both the feedback signals and the feature sets, as pointed out on page 6 of the Non-Final Office Action, Legrand in paragraph 154, specifically teaches that “the user feedback is treated as training data to which the machine learning model is applied, and the result of that application yields a model”.  Thus, the geometric constraints, as previously interpreted, being derived from user’s relevance feedback are used to train a second machine learning model.  In addition, Legrand further teaches at paragraph 156 that a ‘geometric constraint’ can be construed as actually being a hypothesis or model, which is trained/updated based on user feedback combined with the feedback from previous iterations. Thus, training/updating the model/hypothesis is based on both feedback and the previous model/hypothesis, e.g., geometric constraint. 
For claims 6 and 16, Applicant carries forward the same arguments made previously for claim 1.  Examiner applies the corresponding rebuttal above for claim 1.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Pub. No. 2017/0091319 to Legrand.
Per claim 1, Legrand discloses a system (figs. 1-3), comprising:
one or more computing devices (fig. 2…user computer or server computer; fig. 3…computer system can represent either client or server computers, construed to be a computing device) of an artificial intelligence service (¶10-23…visual interactive search service construed to be artificial intelligence service as a user’s search is enhanced by computer-based algorithms to facilitate better search results; ¶74, 77 …machine learning algorithms can be employed in part of the visual interactive search service, machine learning being a part of the overall artificial intelligence domain);
wherein the one or more computing devices (¶55, 58…in one implementation, all computation takes place on the server computer 212 server computer 212, as the user iteratively searches for a desired document):
generate (fig. 4, item 410), using at least a first machine learning model (¶55…embedding of document catalog, e.g., catalog of photographs, can be performed by a deep neural network model), a respective feature set (¶55,438 …extracted/derived embedding information from each document/photograph, the extracted/derived information is the feature set; ¶77,438…embedding information for document/photograph created using deep neural networks by mapping image to high dimensional vectors, thus feature set is represented by a vector; figs. 8-13… based on embedding information, e.g., feature set,, documents/photographs can be placed/embedded into a two dimensional space) corresponding to individual items of an item collection (fig. 1, item 120 and fig. 4, item 410…catalog of digital documents stored and retrieved from a catalog database; ¶7…digital catalog of items/products for a vendor, such as shoes in the vendor’s collection of shoes as shown in fig. 14; ¶191…items in catalog/collection can be various other physical products such as clothing, jewelry, furniture, etc.), wherein a particular feature set corresponding to a particular item is based at least in part on an image of the particular item (¶55, 438…deep neural network derives embedding information of photographs, each photograph having’s its own particular embedding information/vector; figs. 8-13…based on the particular document which corresponds to a particular item, such as a particular shoe, it’s particular extracted embedding information/vector, e.g., feature set, determines where in the embedding space it would belong relative to other items and their extracted embedding information);
cause, in response to a query from an item consumer (fig. 4, item 412…initial query from user; fig. 17, item 1726 and ¶228, 270…user is a consumer/shopper; ¶95, 121…initial query from user can be a text query such as “red dress”), wherein the query is received via a programmatic interface (fig. 1, item 130 and ¶50-51…user interaction module can be construed as a programmatic interface; ¶58…user operating the user computer 210 iteratively searches for item via browser interface, e.g., a programmatic interface; ¶95…initial query from user can be text query, typed into user interface, construed to be a programmatic interface), respective images of one or more items of an initial result set of items to be displayed (fig. 4, item 414 and ¶100…initial collection of documents is identified and displaying a representation of the documents in the initial collection visibly to the user; fig. 14…example of set of items displayed) at a presentation device; and
perform one or more real-time result refinement iterations (fig. 4, items 415-424 refinement by search iterations associated with relevance feedback from user; ¶139+…user interaction is in real-time including requests for further search result refinement, e.g., user input YES in operation 424, and user’s feedback are in real-time concurrent to the results displayed to the user), wherein a
particular real-time result refinement iteration comprises:
determining that the item consumer has generated one or more feedback signals (fig. 4, items 416-418…receive relevance feedback signals from user; ¶101…user provides relevance feedback signals, e.g., both relative and categorical feedback, on the displayed query results from server; ¶141…user generates relevance feedback which can include relative feedback and categorical feedback) with respect to one or more items whose images have been displayed at the presentation device (¶141…Relative feedback is when user selects one of the displayed results to indicate that result is preferred over all other displayed results, put another way, user selects documents/photographs to indicate they are “more relevant” than the non-selected documents to the user’s desired goal; ¶141…Categorical feedback is user selecting displayed query result candidates/photographs that are relevant as well as displayed query result candidates/photographs that are not relevant);
training (¶154…use of a machine learning algorithm where the user’s feedback is treated as training data to which the machine learning algorithm is applied to yield a machine learning model of the user’s desired target, the user’s desired target can a geometric constraint), using at least the one or more feedback signals (¶154…user’s feedback is treated as training data) and one or more feature sets of the respective feature sets (fig. 4, items 418-420 and ¶115…geometric constraints are derived from user feedback and applied to the embedding space for purposes of narrowing/modifying the prior candidate space to approach user’s desired target; fig. 4, item 420-422...geometric constraints from user’s feedback operated on the embedding space in which feature set of each document/photograph define the relative location where the document/photograph exists), a second machine learning model (¶151,154-157…a second machine learning model predicts the user’s desired target in the form of a geometric constraint, based on relevance feedback of the user, the second machine model being different than the first machine learning model that was applied for vectorization of documents/photographs in the embedding catalog step of fig. 4, item 410) to predict, with respect to individual ones of at least a subset of the items of the item collection, a respective query result candidacy metric (¶151,154-157…the second machine learning model that models/predicts the user’s desired target in the form of a geometric constraint; figs. 9, 10, 12, 13 and ¶115…examples of geometric constraints where document/photographs that satisfy the constraint would be the results output for a query, thus the predicted geometric constraint is a query result candidacy metric, where all the candidate documents/photographs that satisfy the constraint are output to the user for the user’s query; ¶104-114…geometric constraints defined formulaically as similarity/distance metrics in the embedding space);
identifying, based at least in part on their respective query result candidacy metrics, one or more additional items to be included in an updated query result set (fig. 4, items 415-424…each iteration of user’s request for further refinement results in an updated query result set, e.g., documents/photographs, based on user’s predicted target geometric constraint; figs. 9, 10, 12, 13 and ¶115...at each iteration, there is selection/identification of documents/photographs based on user’s feedback); and
causing respective images of the one or more additional items to be transmitted to the presentation device (fig. 4, item 423 and ¶133…at each iteration, the query results are presented to the user for further possible refinement; fig. 14).
Per claim 2, Legrand discloses claim 1, Legrand further disclosing the one or more real-time query result refinement iterations comprise a first real-time query result refinement iteration (fig. 4, item 415…a first user refinement request iteration will begin at step 415) followed by a second real-time query result refinement iteration (fig. 4, item 415…a second user refinement request iteration will begin again at step 415), wherein the one or more computing devices: cause, as part of the second real-time query result refinement iteration, one or more additional items to be transmitted to the presentation device (fig. 4, items 415-424…each iteration of user’s request for further refinement results in an updated query result set, e.g., documents/photographs, based on user’s predicted target geometric constraint; figs. 9, 10, 12, 13 and ¶115...at each iteration, there is selection/identification of documents/photographs based on user’s feedback; fig. 4, item 423 and ¶133…at each iteration, the query results are presented to the user for further possible refinement; fig. 14), before an indication of a feedback signal with respect to at least one additional item identified (fig. 4…upon user request for a second refinement iteration at set 424, user would have been displayed query results at step 423 from the first iteration, this all occurring before user’s feedback for the second user refinement request iteration’s feedback 416 is received) using the second machine learning model in the first real-time query result refinement iteration (fig. 4, item 415 and ¶151,154-157…the second machine learning algorithm is used in each refinement iteration, including the first and second iteration) is received.
Per claim 3, Legrand discloses claim 1, further disclosing the second machine learning model comprises one or more of: (a) a logistic regression model or (b) a structured vector machine (SVM) model (¶157…second machine learning algorithm can be a Support Vector Machine).
Per claim 4, Legrand discloses claim 1, further disclosing the first machine learning model comprises a deep neural network, and wherein the particular feature set comprises an embedding vector obtained from a hidden layer of the deep neural network (¶55, 77…deep neural network creates embedding vector for each document/photograph; ¶383…deep neural network has more than 3 layers, requiring more than 1 hidden layers; ¶438…the deep neural network produces an embedding vector for each document/photograph).
Per claim 5, Legrand discloses claim 1, further disclosing the particular feature set corresponding to the particular item is based at least in part on values of one or more additional attributes of the particular item, wherein the one or more additional attributes comprise one or more of: (a) a title, (b) a description, (c) a category or (d) a price (¶95, 121…resulting documents/photographs whose embedding vectors are generated are based on user initial query for a particular item, the user query having text attribute description values, an example being “red dress”).
Per claim 6, Legrand discloses a method (figs. 4, 7, 15-21 and 23-26) comprising:
performing, by one or more computing devices (fig. 2…user computer or server computer; fig. 3…computer system can represent either client or server computers, construed to be a computing device):
causing, in response to a first programmatic interaction of an item consumer (fig. 5, item 512…user is item consumer programmatically interacting with server 510 on user’s mobile device 522 in searching or a desired item; fig. 4, item 412…initial query from user; fig. 17, item 1726 and ¶228, 270…user is a consumer/shopper; ¶95, 121…initial query from user can be a text query such as “red dress”) with a network-accessible entity (fig. 5, item 510…server; ¶55, 58…in one implementation, all computation takes place on the server computer 212 server computer 212, as the user iteratively searches for a desired document) providing access to a plurality of items of an item collection (fig. 1, item 120, fig. 4, item 410 and fig. 5, item 516…server provides access to catalog of digital documents stored and retrieved from a catalog database; ¶7…digital catalog of items/products for a vendor, such as shoes in the vendor’s collection of shoes as shown in fig. 14; ¶191…items in catalog/collection can be various other physical products such as clothing, jewelry, furniture, etc.), respective images of one or more items of an initial result set of items to be displayed (fig. 4, item 414 and ¶100…initial collection of documents is identified and displaying a representation of the documents in the initial collection visibly to the user; fig. 14…example of set of items displayed) at a presentation device (fig. 2, item 210 and fig. 5, item 512 …user computer/device is a presentation device, views results from query;  fig. 14, item 1401…user device can be a mobile device; ¶168…mobile device 512 includes a user interaction module 522, which presents collections of documents to the user at each interaction and receives user feedback concerning the collection); and
implementing one or more result refinement iterations (fig. 4, items 415-424 refinement by search iterations associated with relevance feedback from user; ¶139+…user interaction is in real-time including requests for further search result refinement, e.g., user input YES in operation 424, and user’s feedback are in real-time concurrent to the results displayed to the user), wherein a particular result refinement iteration comprises:
determining that the item consumer has generated one or more feedback signals (fig. 4, items 416-418…receive relevance feedback signals from user; ¶101…user provides relevance feedback signals, e.g., both relative and categorical feedback, on the displayed query results from server; ¶141…user generates relevance feedback which can include relative feedback and categorical feedback) with respect to one or more items whose images have been displayed at the presentation device (¶141…Relative feedback is when user selects one of the displayed results to indicate that result is preferred over all other displayed results, put another way, user selects documents/photographs to indicate they are “more relevant” than the non-selected documents to the user’s desired goal; ¶141…Categorical feedback is user selecting displayed query result candidates/photographs that are relevant as well as displayed query result candidates/photographs that are not relevant);
training (¶154…use of a machine learning algorithm where the user’s feedback is treated as training data to which the machine learning algorithm is applied to yield a machine learning model of the user’s desired target, the user’s desired target can be a geometric constraint), using at least the one or more feedback signals (¶154…user’s feedback is treated as training data) and one or more feature sets of the respective feature sets corresponding to individual items of the item collection (fig. 4, items 418-420 and ¶115…geometric constraints are derived from user feedback and applied to the embedding space for purposes of narrowing/modifying the prior candidate space to approach user’s desired target; fig. 4, item 420-422...geometric constraints from user’s feedback operated on the embedding space in which feature set of each document/photograph define the relative location where the document/photograph exists), a first machine learning model (¶151,154-157…a first machine learning model predicts the user’s desired target in the form of a geometric constraint, based on relevance feedback of the user) to predict, with respect to individual ones of at least a subset of the items of the item collection, a respective result candidacy metric (¶151,154-157…the first machine learning model that models/predicts the user’s desired target in the form of a geometric constraint; figs. 9, 10, 12, 13 and ¶115…examples of geometric constraints where document/photographs that satisfy the constraint would be the results output for a query, thus the predicted geometric constraint is a query result candidacy metric, where all the candidate documents/photographs that satisfy the constraint are output to the user for the user’s query; ¶104-114…geometric constraints defined formulaically as similarity/distance metrics in the embedding space); and
causing respective images of the one or more additional items to be transmitted to the presentation device (fig. 4, item 423 and ¶133…at each iteration, the query results are presented to the user for further possible refinement; fig. 14), wherein the one or more additional items are selected based at least in part on their respective result candidacy metrics (fig. 4, items 415-424…each iteration of user’s request for further refinement results in an updated query result set, e.g., documents/photographs, based on user’s predicted target geometric constraint; figs. 9, 10, 12, 13 and ¶115...at each iteration, there is selection/identification of documents/photographs based on user’s feedback).
Per claim 7, Legrand discloses claim 6, further disclosing performing, by the one or more computing devices: generating (fig. 4, item 410), using at least a second machine learning model (¶55…embedding of document catalog, e.g., catalog of photographs, can be performed by a deep neural network model, construed as the second machine learning model which is different than the first machine learning model applied to predict user’s desired target/geometric constraint), a respective feature set (¶55,438 …extracted/derived embedding information from each document/photograph, the extracted/derived information is the feature set; ¶77,438…embedding information for document/photograph created using deep neural networks by mapping image to high dimensional vectors, thus feature set is represented by a vector; figs. 8-13… based on embedding information, e.g., feature set, documents/photographs can be placed/embedded into a two dimensional space) corresponding to individual items of the item collection (fig. 1, item 120 and fig. 4, item 410…catalog of digital documents stored and retrieved from a catalog database; ¶7…digital catalog of items/products for a vendor, such as shoes in the vendor’s collection of shoes as shown in fig. 14; ¶191…items in catalog/collection can be various other physical products such as clothing, jewelry, furniture, etc.), wherein a particular feature set corresponding to a particular item is based at least in part on an image of the particular item (¶55, 438…deep neural network derives embedding information of photographs, each photograph having’s its own particular embedding information/vector; figs. 8-13…based on the particular document which corresponds to a particular item, such as a particular shoe, it’s particular extracted embedding information/vector, e.g., feature set, determines where in the embedding space it would belong relative to other items and their extracted embedding information), and wherein the training set of the first machine learning model comprises respective feature sets of the subset of the items (¶151,154-157…the first machine learning model predicts the user’s desired target in the form of a geometric constraint, based on relevance feedback of the user; fig. 4, items 418-420 and ¶115…geometric constraints are derived from user feedback and applied to the embedding space for purposes of narrowing/modifying the prior candidate space to approach user’s desired target; fig. 4, item 420-422...geometric constraints from user’s feedback operated on the embedding space in which feature set of each document/photograph define the relative location where the document/photograph exists, thus geometric constraints are associated with embedding vectors of the documents/photographs).
Per claim 8, Legrand discloses claim 7, further disclosing the second machine learning model comprises one or more of: (a) a neural network model, (b) a principal component analysis (PCA) model, (c) a canonical correlation analysis (CCA) model, or (d) a 15 supervised matrix factorization model (¶55…second neural network model for embedding of document catalog, e.g., catalog of photographs, can be performed by a deep neural network model).
Per claim 9, Legrand discloses claim 7, further disclosing the particular feature set corresponding to the particular item is based at least in part on values of one or more additional attributes of the particular item, wherein the one or more additional attributes comprise one or more of: (a) a title, (b) a description, (c) a category or (d) a price (¶95, 121…resulting documents/photographs whose embedding vectors are generated are based on user initial query for a particular item, the user query having text attribute description values, an example being “red dress”).
Per claim 10, Legrand discloses claim 6, further disclosing performing, by the one or more computing devices: modifying, based at least in part on feedback received from one or more entities, the particular feature set corresponding to the particular item (fig. 4, items 420-422…based on user’s relevance feedback in step 416, the candidate space, with the items determined to satisfy the geometric constraints associated with user’s desired target item, can have items of different feature sets than compared to the previous iteration’s candidate space).
Per claim 11, Legrand discloses claim 6, further disclosing a respective metadata entry associated with individual items of the item collection (fig. 14…shoes within a shoe collection metadata for user query; ¶189…metadata associated with shoes, e.g., shoe’s brand) comprises an indication of an item category (¶189…item category is shoes per user query, metadata is associated with shoe category’s brand), the method further comprising: identifying one or more target item categories, based at least in part on the first programmatic interaction (fig. 4, item 412…user initial query into desired shoes, yielding a candidate space of for category of shoes such as shown in fig. 14); and including, in the subset of items for which respective result set candidacy metrics are to be generated in a particular real-time result refinement iteration (fig. 4, items 415-424…user’s real-time feedback in further refinement iterations change the subset of items displayed based on similarity/distance metrics relative to the geometric constraint), one or more items of the one or more target categories (fig. 14…candidate of shoes displayed based on user query and user relevance feedback; ¶189…embedding and item display output can be influenced by metadata as well).
Per claim 12, Legrand discloses claim 6, further disclosing in a particular iteration of the one or more result refinement iterations, a result candidacy metric is generated (¶151,154-157…the first machine learning model that models/predicts the user’s desired target in the form of a geometric constraint; figs. 9, 10, 12, 13 and ¶115…examples of geometric constraints where document/photographs that satisfy the constraint would be the results output for a query, thus the predicted geometric constraint is a query result candidacy metric, where all the candidate documents/photographs that satisfy the constraint are output to the user for the user’s query; ¶104-114…geometric constraints defined formulaically as similarity/distance metrics in the embedding space) for at least one item for which a result candidacy metric was not generated in a previous iteration (fig. 4, items 415-424…each iteration of user’s request for further refinement results in an updated query result set, e.g., documents/photographs, based on user’s predicted target geometric constraint, which can be different for each iteration since user can give different feedback in every iteration; figs. 9, 10, 12, 13 and ¶115...at each iteration, there is selection/identification of documents/photographs based on user’s feedback, the selection/identification can be different based on user giving a different feedback).
Per claim 13, Legrand discloses claim 6, further disclosing the particular iteration of the one or more result refinement iterations comprising performing, by the one or more computing devices: obtaining, based at least in part on the one or more feedback signals, pairwise preference indicators with respect to one or more pairs of the items whose images have been displayed (¶141…user generates relevance feedback which can include relative feedback and categorical feedback; ¶141…Categorical feedback is user selecting displayed query result candidates/photographs that are relevant as well as displayed query result candidates/photographs that are not relevant, thus categorical feedback is construed to be pairwise preference indicators with respect to the displayed items), wherein the training of the first machine learning model comprises analyzing the pairwise preference indicators (¶154…user relevance feedback treated as training data for the first machine learning model, including categorical feedback, to yield the user’s desired target).
Per claim 16, Legrand discloses a non-transitory computer-accessible storage medium storing program instructions (¶12, 15…non-transitory computer-readable recording medium) that when executed on one or more processors cause the one or more processors (fig. 3, item 413..processor) to:
cause, in response to a first programmatic interaction (fig. 1, item 130 and ¶50-51…user interaction module can be construed as a programmatic interface; ¶58…user operating the user computer 210 iteratively searches for item via browser interface, e.g., a programmatic interface; ¶95…initial query from user can be text query, typed into user interface, construed to be a programmatic interface), respective representations of one or more items of an initial result set of items to be presented to an item consumer (fig. 4, item 412…initial query from user results in an initial result set of items to be displayed to user at step 423; fig. 17, item 1726 and ¶228, 270…user is an item consumer/shopper; ¶95, 121…initial query from user can be a text query such as “red dress”) via a particular device (fig. 2, item 210 and fig. 5, item 512 …user computer/device is a particular presentation device, views results from query;  fig. 14, item 1401…user device can be a mobile device; ¶168…mobile device 512 includes a user interaction module 522, which presents collections of documents to the user at each interaction and receives user feedback concerning the collection); and
perform one or more result refinement iterations (fig. 4, items 415-424 refinement by search iterations associated with relevance feedback from user; ¶139+…user interaction is in real-time including requests for further search result refinement, e.g., user input YES in operation 424, and user’s feedback are in real-time concurrent to the results displayed to the user), wherein a particular result refinement iteration comprises:
identify one or more feedback indicators signals (fig. 4, items 416-418…receive relevance feedback signals from user; ¶101…user provides relevance feedback signals, e.g., both relative and categorical feedback, on the displayed query results from server; ¶141…user generates relevance feedback which can include relative feedback and categorical feedback) with respect to one or more items whose representations have been presented (¶141…Relative feedback is when user selects one of the displayed results to indicate that result is preferred over all other displayed results, put another way, user selects documents/photographs to indicate they are “more relevant” than the non-selected documents to the user’s desired goal; ¶141…Categorical feedback is user selecting displayed query result candidates/photographs that are relevant as well as displayed query result candidates/photographs that are not relevant);
train (¶154…use of a machine learning algorithm where the user’s feedback is treated as training data to which the machine learning algorithm is applied to yield a machine learning model of the user’s desired target, the user’s desired target can a geometric constraint), using at least the one or more feedback indicators (¶154…user’s feedback is treated as training data) and one or more feature sets of the respective feature sets corresponding to individual items of the item collection (fig. 4, items 418-420 and ¶115…geometric constraints are derived from user feedback and applied to the embedding space for purposes of narrowing/modifying the prior candidate space to approach user’s desired target; fig. 4, item 420-422...geometric constraints from user’s feedback operated on the embedding space in which feature set of each document/photograph define the relative location where the document/photograph exists), a first machine learning model (¶151,154-157…a first machine learning model predicts the user’s desired target in the form of a geometric constraint, based on relevance feedback of the user) to predict, with respect to individual ones of at least a subset of the items of the item collection, a respective result candidacy metric (¶151,154-157…the first machine learning model that models/predicts the user’s desired target in the form of a geometric constraint; figs. 9, 10, 12, 13 and ¶115…examples of geometric constraints where document/photographs that satisfy the constraint would be the results output for a query, thus the predicted geometric constraint is a query result candidacy metric, where all the candidate documents/photographs that satisfy the constraint are output to the user for the user’s query; ¶104-114…geometric constraints defined formulaically as similarity/distance metrics in the embedding space); and 
cause respective representations of the one or more additional items to be transmitted to the particular device (fig. 4, item 423 and ¶133…at each iteration, the query results are presented to the user at the particular presentation device, for further possible refinement; fig. 14), wherein the one or more additional items are selected based at least in part on their respective result candidacy metrics (fig. 4, items 415-424…each iteration of user’s request for further refinement results in an updated query result set, e.g., documents/photographs, based on user’s predicted target geometric constraint; figs. 9, 10, 12, 13 and ¶115...at each iteration, there is selection/identification of documents/photographs based on user’s feedback).
Per claim 17, Legrand discloses claim 16, further disclosing the instructions when executed on one or more processors cause the one or more processors to: generate, using at least a second machine learning model (¶55…embedding of document catalog, e.g., catalog of photographs, can be performed by a deep neural network model, construed as the second machine learning model which is different than the first machine learning model applied to predict user’s desired target/geometric constraint), a respective feature set (¶55,438 …extracted/derived embedding information from each document/photograph, the extracted/derived information is the feature set; ¶77,438…embedding information for document/photograph created using deep neural networks by mapping image to high dimensional vectors, thus feature set is represented by a vector; figs. 8-13… based on embedding information, e.g., feature set, documents/photographs can be placed/embedded into a two dimensional space) corresponding to individual items of the item collection (fig. 1, item 120 and fig. 4, item 410…catalog of digital documents stored and retrieved from a catalog database; ¶7…digital catalog of items/products for a vendor, such as shoes in the vendor’s collection of shoes as shown in fig. 14; ¶191…items in catalog/collection can be various other physical products such as clothing, jewelry, furniture, etc.), wherein a particular feature set corresponding to a particular item is based at least in part on an image of the particular item (¶55, 438…deep neural network derives embedding information of photographs, each photograph having’s its own particular embedding information/vector; figs. 8-13…based on the particular document which corresponds to a particular item, such as a particular shoe, it’s particular extracted embedding information/vector, e.g., feature set, determines where in the embedding space it would belong relative to other items and their extracted embedding information), and wherein the training set of the first machine learning model comprises respective feature sets of the subset of the items (¶151,154-157…the first machine learning model predicts the user’s desired target in the form of a geometric constraint, based on relevance feedback of the user; fig. 4, items 418-420 and ¶115…geometric constraints are derived from user feedback and applied to the embedding space for purposes of narrowing/modifying the prior candidate space to approach user’s desired target; fig. 4, item 420-422...geometric constraints from user’s feedback operated on the embedding space in which feature set of each document/photograph define the relative location where the document/photograph exists, thus geometric constraints are associated with embedding vectors of the documents/photographs).
Per claim 18, Legrand discloses claim 16, further disclosing in a first result refinement iteration of the one or more result refinement iterations, a particular feedback indicator of the one or more feedback indicators comprises an utterance (¶96, 394, 436…user query can be speech input or audio signal), wherein the instructions when executed on one or more processors cause the one or more processors to: generate an embedding feature vector corresponding to at least a portion of the utterance (¶96, 436…user initial speech is input and processed as initial query, initial result documents/photographs having embedding generated); and provide the embedding feature vector as input to the first machine learning model (¶151,154-157…the first machine learning model predicts the user’s desired target in the form of a geometric constraint, based on relevance feedback of the user, e.g., on the initial result documents/photographs; fig. 4, items 418-420 and ¶115…geometric constraints are derived from user feedback and applied to the embedding space for purposes of narrowing/modifying the prior candidate space to approach user’s desired target; fig. 4, item 420-422...geometric constraints from user’s feedback operated on the embedding space in which feature set of each document/photograph define the relative location where the document/photograph exists, thus geometric constraints are associated with embedding vectors of the documents/photographs)).
Per claim 20, Legrand discloses claim 16, further disclosing the particular device comprises one or more of: (a) a phone (fig. 14…phone), (b) a tablet computing device (¶415…tablet), (c) a laptop computer (fig. 5, item 512, mobile device), (d) a desktop computer (fig. 2, item 210), (e) an augmented reality IO device, (f) a virtual reality device, (g) a voice-drive personal assistant device (¶415…voice recognition system on mobile device) or (h) a wearable computing device.
Allowable Subject Matter
Claims 14, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for the reasons stated in the previous Office Action.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN CHEN/Primary Examiner, Art Unit 2125